Davis, J.
I concur in the conclusion of Hinman, J., on the narrow question that the Comptroller is not liable for interest on the facts showri in this particular case. Beyond that I do not go. I think it likely that there may be liability for interest where the Comptroller has accepted a tax with knowledge that a definite portion thereof is a tax on contingent interests and the matter of determining the high and low tax is mere matter of computation. If under such circumstances he does not invest the difference between the high and low tax as provided in section 241 of the Tax Law, and the aggrieved party moves with reasonable promptness, liability may follow under familiar doctrines based on equity and justice. (People ex rel. Bank of Monroe v. Canal Comrs., 5 Den. 401; Matter of O’Berry, 179 N. Y. 285; Procter & Gamble Distributing Co. v. Sherman, 2 F. [2d] 165; People ex rel. Metropolitan Trust Co. v. Travis, 191 App. Div. 129.)
Order reversed on the law and proceeding dismissed, with costs.